Case 7:20-mj-01797-UA Document1 Filed 02/14/20 Page 1 of 4

L
roproves: AC ~] |

KEVIN T. SUKLIVAN
Assistant United States Attorney

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be ep x
UNITED STATES OF AMERICA
20 Mag. 14]
-VeO : RULE 32.i(a) {5) (B)
AFFIDAVIT
CORY SMITH,
Defendant. :
i et pe tp pe te x

SOUTHERN DISTRICT OF NEW YORK, ss;

OSWALDO CERRATO, being duly sworn, deposes and says
that he is a Deputy United States Marshal with the United States
Marshals Service (“USMS”), and charges as follows:

On or about January 13, 2020, the United States
District Court for the Northern District of New York issued a
warrant for the arrest of “Cory Quamell Smith” (the “Warrant”).
The Warrant was based upon the petition (the “Petition”) of the
U.S. Probation Department of the Northern District of New York
charging “Cory Quamell Smith” with violating the following
conditions of his supervised release: (1) the defendant snail
not commit another federal state, or local crime; (2) the
defendant shall refrain from the unlawful use of any controlled
substance; and (3) the defendant shall not leave the judicial
district without the permission of the court or the probation
officer.

I believe that CORY QUAMELL SMITH, the defendant, who
was taken into USMS custody on February 14, 2020, at
approximately 8:30 AM, in the vicinity of Valhalla, New York, is
the same individual as the “Cory Quameil Smith” who is wanted in

 
Case 7:20-mj-01797-UA Document1 Filed 02/14/20 Page 2 of 4

the Northern District of New York.

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

1. I am a Deputy United States Marshal with USMS,
and I have been personally involved in determining whether CORY
QUAMELL SMITH, the defendant, is the same individual as the
“Cory Quameil Smith” named in the Warrant. Because this
Affidavit is being submitted for the limited purpose of
establishing the identity of the defendant, I have not included
in this Affidavit each and every fact that I have learned
relating to CORY QUAMELL SMITH, the defendant. Where I report
statements made by others, those statements are described in
substance and in part, unless otherwise noted.

2. Based on my conversations with other law
enforcement officers, my review of relevant documents, and my
personal involvement in this case, I know the following:

a. On February 12, 2020, officers of the
Kingston Police Department arrested and detained an individual
identified as “Cory Quamell Smith” in connection with an ongoing
investigation of a homicide that occurred in the City of
Kingston in Ulster County, New York on or about February ll,
2020.

b. On February 13, 2020, the U.S. Probation
Department was notified by law enforcement officers in Ulster
County, New York that an individual identified as
“Cory Quamell Smith” was in custody. The U.S. Probation
Department also received an automated arrest notification from
the New York State Division of Criminal Justice Services
advising that an individual identified via arrest fingerprint
card as “Cory Quammell Smith” had been arrested by the Kingston
Police Department.

c. Later, on February 13, 2020, the United
States District Court for the Northern District of New York
issued the Warrant. The Warrant was based upon the Petition of
the U.S. Probation Department. To date, the individual
identified as “Cory Quamell Smith” has not been charged in
connection with the ongoing homicide investigation by the
Kingston Police Department. On the basis of the Warrant, was
brought to the Westchester County Jail.

 
Case 7:20-mj-01797-UA Document1 Filed 02/14/20 Page 3 of 4

d. On the morning of February 14, 2020, SMITH
was brought into the custody of USMS. Once in federal custody,
SMITH identified himself as “Cory Quamell Smith” and provided me
with his date of birth and social security number. I compared
his date of birth and social security number with those listed
on the USMS Form 129 that USMS has on record for SMITH from his
prior federal conviction for which he is on supervised release,
and they matched those listed on the Form 129. SMITH was
fingerprinted by USMS officers. USMS officers then ran SMITH’s
fingerprints through a law enforcement database, which
identified the fingerprints as those of a “Cory Quamell Smith.”

3. Based on the foregoing information, I believe
that CORY QUAMELL SMITH, the defendant, is the same individual
as the “Cory Quamell Smith” named in the Warrant and Petition
now pending in the United States District Court for the Northern
District of New York.

WHEREFORE, deponent prays that CORY QUAMELL SMITH, the
defendant, be bailed or imprisoned, as the case may be.

CLUE.

Oswaldo Cerrato
Deputy United States Marshal
United States Marshals Service

Sworn toe before me this
14th day of February, 2020

O°e A atl eo a "} C . /) } Je) Z a,

HONORABLE JUDITH C. MCCARTHY ©
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
 

Case 7:20-mj-01797-UA Document1 Filed 02/14/20 Page 4 of 4

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Northern District of New York

United States of America

 

¥. }
} Case No, 1:06-CR-408 (NAM)
Cory Quamell Smith )
13968-052 )
)
_ )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — Cory Quamell Smith ;
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment M Superseding Indictment 1] Information © Superseding information O Complaint

O Probation Violation Petition wt Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

New Criminal Conduct
Drug Use
Unauthorized Travel Out of District

Date: ss O2/13/2020

 

City and state: Syracuse, New York

 

Return

 

This warrant was received on (date) __, and the person was arrested on (date)

al (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 

 
